DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Preliminary Amendment filed November 5, 2020 is presented for examination. Claims 1-20 are pending. Claims 1, 13 and 20 are independent claims. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (Hereinafter “Kimura”) US Patent Application Publication No. 2017/0263652.  

Referring to claim 13, Kimura teaches a terminal device [ab; fig. 1A], comprising: a display unit having a display screen and configured to display images on the display screen [a  display device (or a display module) that is provided with a touch sensor is called a touch panel, 0005; 0019], and a light sensing unit located below the display unit and configured to sense incident light transmitted through the display screen and a timing control unit connecting to the display unit and the light sensing unit and configured to control a timing sequence in operating the light sensing unit and the display unit and a timing control unit connecting to the display unit [timing controller 6505 of fig. 79; 0625-0628] and the light sensing unit and configured to control a timing sequence in operating the light sensing unit and the display unit [light-emitting diode [0161; 0292-0293; 0328-0330]. 

Referring to claim 20, Kimura teaches the invention substantially as claimed as specified in claim 13 above, further teaches a front-facing camera located below the display unit [camera, 0652-0653 of fig. 82A-82H] and a vertical blanking interval (VBI) of a frame of at least one image displayed by the display unit; and controlling a shutter of the front-facing camera to be opened for a predetermined period of time based on the VBI of the frame of the at least one image displayed by the display unit to capture a scene in front of the terminal device as a captured image [0236 of fig. 33A].

Referring to claim 1, Kimura teaches the invention substantially as claimed as specified in claims 13 and 20 above, further teaches a first electrode which is a transparent electrode [transparent electrode, 0173]; a second electrode which is an opaque electrode [opaque electrode, 0173]; and an organic layer sandwiched between the first electrode and the second electrode, wherein the organic layer spontaneously emits light when a voltage difference is applied between the first electrode and the second electrode [difference in voltage-transmittance, 0234, 0237, 0385], and wherein the second electrode has a semi-transparent area disposed corresponding to the light sensing unit and a remaining area which is an area of the second electrode except for the semi-transparent area [an aperture portion of fig. 4A; 0170-0173].

Referring to claim 2, Kimura teaches the invention substantially as claimed, wherein the semi-transparent area and the remaining area are distributed with metal particles, and concentration of the metal particles in the semi-transparent area is less than the concentration of the metal particles in the remaining area [0022-0025].

Referring to claim 3, Kimura teaches the invention substantially as claimed, wherein a material of the metal particles distributed in the semi-transparent area is identical to the material of the metal particles distributed in the remaining area [0173].

Referring to claim 4, Kimura teaches the invention substantially as claimed, wherein a material of the metal particles distributed in the semi-transparent area is different from the material of the metal particles distributed in the remaining area [0022-0025].

Referring to claim 5, Kimura teaches the invention substantially as claimed, wherein the remaining area is configured to totally reflect the incident light transmitted through the display screen, and the semi-transparent area is configured to partially reflect and partially transmit the light transmitted through the display screen [0161-0162; 0210; 0236].

Referring to claim 6, Kimura teaches the invention substantially as claimed, wherein the semi-transparent area corresponds to a metal film, and transmittance and reflectance of the metal film are defined by a thickness of the metal film [ab; 0022-0025].

Referring to claim 7, Kimura teaches the invention substantially as claimed, wherein an average voltage difference applied between the semi-transparent area and the first electrode is greater than the average voltage difference applied between the remaining area and the first electrode [0284-0294; 0304-0314].

Referring to claim 8, Kimura teaches the invention substantially as claimed, wherein the display unit further comprises a touch control electrode layer configured to detect touch operations and generate sensing signals correspondingly for determining a coordinate of at least one touched point or a gesture formed by the at least one touched point [0005; 0020-0030].

Referring to claim 9, Kimura teaches the invention substantially as claimed, wherein the light sensing unit is located at a center of the display screen [0414-0417].

Referring to claim 10, Kimura teaches the invention substantially as claimed, wherein the light sensing unit is carried by a front-facing camera [0652-0653].

Referring to claim 11, Kimura teaches the invention substantially as claimed, wherein the front-facing camera is configured for face unlocking [0652-0653].

Referring to claim 12, Kimura teaches the invention substantially as claimed, wherein the light sensing unit comprises a luminance color filter which comprises mono-color filter units [0416 of fig. 62A-62E].

Referring to claims 14-19, all limitations of these claims have been addressed in the analysis of claims 1-14 and 20 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691